United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
ST. BERNARD BRANCH, Cincinnati, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 08-2317
Issued: July 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2008 appellant filed a timely appeal from an October 3, 2007 decision of
the Office of Workers’ Compensation Programs that found an overpayment in compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant was at fault in the creation of the overpayment and
therefore not entitled to waiver.1
1

Appellant is not challenging the amount of the overpayment in compensation. The Board, however, notes that
the prohibition against an employee receiving both benefits under the Federal Employees’ Compensation Act
(FECA) and from the Department of Veterans Affairs (DVA) for the same injury includes any increase in a serviceconnected disability award where the increase is brought about by an injury sustained while in civilian employment.
Kelvin L. Davis, 56 ECAB 404 (2005). While in the Army in 1973, appellant sustained left arm injuries and burns
to his chest and was rated for these conditions by the DVA in 1974 and for service-related post-traumatic stress
disorder (PTSD) effective March 24, 1995. He began work at the employing establishment in 1983 and, beginning
in 1995, due to changed procedures, he began having difficulty performing his job duties due to left upper extremity
limitations.

FACTUAL HISTORY
On August 29, 1997 appellant, then a 49-year-old letter carrier, filed an occupational
disease claim alleging that factors of employment caused a PTSD. He stopped work that day and
did not return. On March 25, 1998 the Office accepted that appellant sustained employmentrelated aggravation of PTSD. It informed him that it was aware he may have been rated by the
DVA for the same disability, noted that information was requested from the DVA, and that, if his
DVA rating was raised based on the accepted condition, he would be asked to make an election
of benefits between the two agencies. Appellant was placed on the periodic rolls effective
September 7, 1997.
On March 25, 2008 the Office requested that the DVA provide updated information
regarding DVA benefits for a service-related stress condition. A DVA rating decision dated
April 17, 1997 indicated that, effective March 24, 1995, appellant received a 10 percent rating
for PTSD that was raised to 30 percent effective June 28, 1996.2 A February 11, 1998 DVA
rating decision found that the VA rating for PTSD was raised from 30 to 50 percent, effective
September 5, 1997, for a combined rating of 70 percent.3
Appellant submitted Office EN1032 forms on April 14, 2001, May 20, 2002, April 21,
2003 and March 1, 2005. In each of these, he advised that he was receiving DVA benefits for
multiple conditions including PTSD. On May 3, 2002 the DVA informed the Office that on
February 13, 1987, March 31, 1995, June 28, 1996, September 5, 1997, August 26, 1998 and
January 26, 2001 he had filed claims for increases in his DVA benefits.
By letter dated May 12, 2006, the Office requested that the DVA provide information
regarding appellant’s DVA benefit for PTSD. In a June 5, 2006 response, the DVA stated that,
by decision dated January 22, 1999, appellant’s rating for PTSD was increased from 50 percent
to 100 percent. In a July 17, 2006 letter, the Office noted appellant’s DVA claim history and
advised him that he must make an election between the entire amount of compensation received
from the Office since September 21, 1997 and the amount of the increase he had received from
the DVA since September 21, 1997, over the original percentage. It advised appellant that an
overpayment existed that continued to grow and that it was imperative to make an election of
benefits within 30 days.
On August 1, 2006 appellant responded that he did not have sufficient information to
make an informed election, and asked a number of questions that were answered by the Office in
a November 17, 2006 letter. The Office advised him that the amount of the overpayment would
be calculated after it had received his complete compensation history. By letter dated
November 29, 2006, it provided appellant an election of benefits form and advised that he had
2

Appellant received additional DVA ratings of 20 percent for residuals of a cervical spine fracture, 20 percent for
a residual chest burn scar, 10 percent for a residual tracheotomy scar, and 10 percent for the amputation of the tip of
his right little finger, for a combined rating of 60 percent.
3

When appellant filed his FECA claim on August 29, 1997, he was receiving benefits from the DVA for 30
percent due to service-related PTSD. On September 5, 1997 he filed a claim with the DVA for an increase in
benefits, and his rating was increased to 50 percent effective that day and to 100 percent effective
September 21, 1997. Appellant’s FECA claim was accepted on August 25, 1998, and he received FECA benefits
beginning on September 7, 1997. Thus, his FECA benefits and increase in DVA benefits occurred almost
simultaneously.

2

received a total of $283,736.45 in wage-loss compensation from the Office for the period
September 5, 1997 through December 23, 2006 and $139,454.00 from DVA for the period
September 5, 1997 through December 31, 2006, which constituted a prohibited dual benefit. The
Office advised him to make an election within 30 days. Appellant elected to receive DVA
benefits, effective December 24, 2006.
On January 17, 2007 the Office issued a preliminary finding that an overpayment in
compensation in the amount of $278,776.45 had been created. It explained that the overpayment
occurred because appellant received a prohibited dual benefit, receiving compensation under the
FECA4 and from DVA for his PTSD condition. The Office found appellant at fault in the
creation of the overpayment. On February 14, 2007 appellant requested a prerecoupment
hearing, and submitted an overpayment recovering questionnaire in which he provided
information regarding his income and expenses, and that he had $15,000.00 in stocks and bonds.
At the June 12, 2007 hearing, appellant’s union representative stated that the amount of
the overpayment was not in dispute but argued that appellant was not at fault and the
overpayment should be waived.
In an October 3, 2007 decision, an Office hearing representative affirmed the finding that
an overpayment in compensation had been created and that appellant was at fault. The hearing
representative compromised the amount of the overpayment, creating a new debt of $108,512.43
and required repayment in the amount of $350.00 a month.
LEGAL PRECEDENT
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”5
Section 10.433(a) of the Office’s regulations provides that the Office:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from OWCP are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8129; see Joan Ross, 57 ECAB 694 (2006).

3

(3) Accepted a payment which he or she knew or should have known to be
incorrect. (This provision applies only to the overpaid individual).”6
The fact that the Office was negligent in making payments to a claimant does not relieve
the claimant of fault in accepting the incorrect payments.7 A recipient who has accepted a
payment which he or she knew or should have known to be incorrect will be found at fault with
respect to creating the overpayment.8 Each recipient of compensation benefits is responsible for
taking all reasonable measures to ensure that payments he or she received from the Office are
proper. The recipient must show good faith and exercise a high degree of care in reporting
events which may affect entitlement to or the amount of the benefits.9 In applying the tests to
determine fault, the Office applies a “reasonable person” test.10 In determining whether a
claimant is at fault in creating an overpayment, the Office will consider the circumstances
surrounding the overpayment. The degree of care expected by a recipient of compensation may
vary with the complexity of the circumstances and the individual’s capacity to realize that he or
she is being overpaid.11
ANALYSIS
The Board finds that the Office properly determined that appellant was at fault in the
creation of the overpayment in compensation because he accepted payments he knew or should
have known to be incorrect. In applying the third standard in determining that appellant was at
fault, the issue is whether, at the time of acceptance of the compensation payment, appellant
knew or should have known that it was incorrect.12 Appellant was put on notice of the potential
for dual benefits by the March 25, 1998 letter from the Office. This letter noted that, while the
condition of aggravation of PTSD with disability beginning on or about August 29, 1997, was
accepted as related to his civilian employment, he had also been rated for the same disability by
the DVA for a service-related condition. It noted that if his rating increased he would have to
make an election of benefits. In a DVA rating decision dated February 11, 1998, for PTSD from
30 to 50 percent, effective September 5, 1997. Thus, when the DVA raised appellant’s disability
rating from 30 to 50 percent, the increase in DVA benefits was due to the same employment
injury which formed the basis for entitlement under the Act.13 The Board finds that, on
March 25, 1998, when appellant’s claim was accepted by the Office for aggravation of PTSD, he

6

20 C.F.R. § 10.433; see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

7

Ricky Greenwood, 57 ECAB 462 (2006).

8

Tammy Craven, 57 ECAB 689 (2006).

9

J.S., 58 ECAB ____ (Docket No. 06-2113, issued May 10, 2007).

10

L.D., 59 ECAB ____ (Docket No. 08-678, issued August 7, 2008).

11

20 C.F.R. § 10.433(b); see Neill D. Dewald, 57 ECAB 451 (2006).

12

See D.R., 59 ECAB ____ (Docket No. 07-823, issued November 1, 2007).

13

See Kelvin L. Davis, supra note 1. The Board also notes that appellant continued to seek increases in his DVA
rating, filing claims on August 26, 1998 and January 26, 2001. Appellant also submitted a number of EN1032 forms
acknowledging that he received DVA benefits for PTSD.

4

knew or reasonably should have known that he was in the receipt of prohibited dual benefits.14
Appellant accepted payments he knew or should have known to be incorrect. He was therefore
at fault in the creation of the overpayment in compensation that ensued.15 Under section
10.433(a) of the Office’s regulations, and section 8129 of the Act, as appellant was at fault in the
creation of the overpayment, he is not entitled to waiver. With respect to recovery of the
overpayment, the Board’s jurisdiction is limited to reviewing those cases where the Office seeks
recovery from continuing compensation payments under the Act, and appellant elected DVA
benefits in December 2006.16
CONCLUSION
The Board finds that the Office properly found appellant at fault in the creation of the
overpayment in compensation and was thus not entitled to waiver.
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Tammy Craven, supra note 8.

15

See Neill D. Dewald, supra note 11.

16

Ricky Greenwood, supra note 7.

5

